OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 15, 1987, and maintains an office in Hamburg. The Grievance Committee filed a petition charging respondent with acts of professional misconduct, including failing to comply with attorney registration requirements.
*153Respondent has admitted the material allegations in the petition.
We note in mitigation that respondent was ill during the period when the misconduct occurred. Respondent, however, failed to pay outstanding attorney registration fees, as directed by the Court. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of six months, and until the further order of the Court.
Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of suspension entered.